Case 2:18-cv-05803-SJF-GRB Document 26 Filed 07/02/19 Page 1 of 4 PageID #: 161

                                                                             Law Office of
                                                                             David Wims
                                                                             1430 Pitkin Ave., 2nd Floor
                                                                             Brooklyn, NY 11233
                                                                             Phone: (646) 393-9550
                                                                             Fax: (646) 393-9552
                                                                             email: dwims@wimslaw.com
                                                                             http://www.wimslaw.com

    July 2, 2019



    BY ECF
    United States District Court
    Eastern District of New York
    100 Federal Plaza
    Central Islip, NY 11722
    Attn: Honorable Sandra J. Feuerstein


    Re:            Elsie David v. SCO Family of Services, Inc. (18CV5803)(SJF)


    Dear Judge Feuerstein:

    This office represents Plaintiff in this action and we submit this joint letter for the Court’s
    assessment and approval of the proposed settlement agreement (“Agreement”) reached between
    the parties, a copy of which is attached hereto as Exhibit 1.


    Plaintiff hereby respectfully requests that the Court approve the Agreement because it represents
    a fair resolution of this matter based on the risks, negotiated at arm’s length between experienced
    counsel. The Agreement was facilitated by private settlement talks between the instant parties’
    counsel.


    The parties have resolved the claims of Plaintiff for a lump sum payment of $1,000.00, of which
    Plaintiffs' counsel shall be entitled to $333.33 of said sum as compensation for attorneys' fees
    and costs.

    I further request that the Court approve our firm’s attorneys’ fees and litigation costs in the
    amount mentioned above, which is a substantial reduction based on the lode star method. For
    the purposes of settlement, Defendant takes no position with respect to the reasonableness of my
    request for attorney’s fees, which represents 33% of the total settlement.
Case 2:18-cv-05803-SJF-GRB Document 26 Filed 07/02/19 Page 2 of 4 PageID #: 162



    Law Office of David Wims                                                                        7/2/2019


                           The Settlement Agreement is Fair and Reasonable
    As Plaintiff’s action arises under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq (“FLSA”),
    the parties’ settlement must be approved by this Court. See Cheeks v. Freeport Pancake House,
    Inc., 796 F. 3d 199 (2d Cir. 2015).


    An FLSA settlement should receive judicial approval where it is “fair and reasonable.” See
                                                                                                1
    Cheeks, supra; Wolinsky v. Scholastic, Inc. 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012).
    Generally, there is a “strong presumption in favor of finding a settlement fair,” as “the Court is
    generally not in as good a position as the parties to determine the reasonableness of an FLSA
    settlement.” Crabtree v. Volkert, Inc., No. 11–0529–WS–B, 2013 WL 593500, at *3 (S.D. Ala.
    Feb. 14, 2013). Moreover, “[c]ourts approve FLSA settlements when they are reached as a result
    of contested litigation to resolve bona fide disputes.” In re Penthouse Executive Club
    Compensation Litig., No. 10-cv-1145, 2014 U.S. Dist. LEXIS 5864, at *22 (S.D.N.Y. Jan. 14,
    2014) (noting that the inherent adversarial nature of a litigated FLSA case is adequate indicator of
    fairness of settlement). In evaluating whether a proposed settlement is fair and reasonable, “a
    court should consider the totality of circumstances including, but not limited to, the following
    factors: (1) the plaintiff’s range of possible recovery; (2) the extent to which the settlement will
    enable the parties to avoid anticipated burdens and expenses in establishing their respective
    claims and defenses; (3) the seriousness of the litigation risks faced by the parties; (4) whether
    the settlement agreement is the product of arm’s-length bargaining between experienced
    counsel; and (5) the possibility of fraud or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d
    332, 335-336, (S.D.N.Y. 2012)(citations and quotation marks omitted). As well, Courts must
    consider “whether the agreement reflects a ‘reasonable compromise of disputed issues [rather]
    than a mere waiver of statutory rights brought about by an employer’s overreaching.’” Le v. SITA
    Info. Networking Computing USA, Inc., No. 07-CV-86, 2008 WL 724155, at *1 (E.D.N.Y. Mar. 13,
    2008).


    Although the FLSA places “limits on an employee’s ability to waive claims . . . for fear that
    employers would [otherwise] coerce employees into settlement and waiver,” Wolinsky, 900 F.

    1
     The parties note that Cheeks relies heavily on the Eleventh Circuit’s decision in Lynn's Food
    Stores, Inc. v. United States Dep't of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982), and that the
    Eleventh Circuit itself has subsequently contemplated that the supervision doctrine laid out in that
    case may apply only where a “compromise” of an FLSA claim has occurred. Silva v. Miller, 307
    Fed. Appx. 349, 351 (11th Cir. 2009).




                                                                                                       Page 2
Case 2:18-cv-05803-SJF-GRB Document 26 Filed 07/02/19 Page 3 of 4 PageID #: 163



    Law Office of David Wims                                                                         7/2/2019


    Supp. 2d at 335 (alteration in original) (internal quotation marks omitted), “these concerns are not
    as relevant when the plaintiffs no longer work for the defendant, as is the case here.” Cisneros v.
    Schnipper Restaurant LLC, 2014 U.S. Dist. LEXIS 2111, *3 (S.D.N.Y. Jan. 8, 2014).


    Here, the Agreement allows Plaintiff to avoid the time, uncertainty, costs and stress that it would
    undergo if this case proceeded to summary judgment motion practice and then trial. The early
    stage of this litigation (ie., prior to trial and a lengthy appeal) was one of the factors that induced
    Plaintiff to reach a compromise.


    Given the risk of proceeding to trial and the distinct possibility that Plaintiff’s claims might not
    survive summary judgment, the settlement amount was reached through negotiations based on
    the controlling law and facts at bar.


    In sum, there is a bona fide dispute between the parties regarding Plaintiff’s wage and hour
    claims, including but not limited to the amount and extent of work performed by Plaintiff and the
    applicability of the FLSA professional exemption. The instant settlement constitutes the parties’
    effort to resolve same in an amicable fashion through arm’s length bargaining.


    The parties represent to the Court that the settlement between the parties is a fair and reasonable
    resolution of a bona fide dispute reached as a result of extensive negotiations. As well, it is likely
    that substantive answers to the issues disputed by the parties would not be resolved until after
    significant further motion practice, and a trial. Here, the parties were able to reach an agreement
    at a relatively early stage of proceedings, before any trial. See Burgos v. San Miguel Transp.,
    Inc., 2016 U.S. Dist. LEXIS 166248, *6, 2016 WL 7015760 (S.D.N.Y. Dec. 1, 2016) (citing early
    stage of the case as one of the factors supporting the fairness of a settlement that was
    substantially below the amount that plaintiff initially contemplated).


    Moreover, there is no question that the settlement did not come about because of “overreaching”
    by the employer. To the contrary, the settlement was the result of vigorous arm’s-length
    negotiations over several months, including review of payroll records. The parties are
    represented by counsel experienced in wage and hour law who duly counseled their respective
    clients on the benefits and risks of continued litigation. Settlement at this stage of the case
    unquestionably constitutes the most efficient and effective conclusion to this litigation. Defendant




                                                                                                       Page 3
Case 2:18-cv-05803-SJF-GRB Document 26 Filed 07/02/19 Page 4 of 4 PageID #: 164



    Law Office of David Wims                                                                      7/2/2019


    asserted legitimate substantive defenses which highlighted substantial risk to Plaintiff’s ability to
    continue this FLSA and NYLL litigation. Lundy v. Catholic Health Sys. of Long Island, Inc., 711
    F.3d 106, 115 (2d Cir. 2013) (FLSA protects only minimum wage and overtime). Arm’s-length
    negotiations between knowledgeable counsel followed, culminating in a negotiated resolution.


    Based on the above, we ask the Court to approve the parties’ settlement agreement, including
    attorneys’ fees, and dismiss this matter with prejudice. Thank You for Your time and
    consideration. Feel free to contact me with questions or concerns.



    Respectfully yours,

    /s/

    David C. Wims, Esq. (DW-6964)


    Cc: Fatima Guillen-Walsh, Esq. (By ECF)
    Brendan Sweeney, Esq. (By ECF)




                                                                                                    Page 4
